Citation Nr: 0531524	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  95-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dental trauma. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for tender scar, vein harvesting, and history of 
ankle sprain, left leg. 

3.  Entitlement to a rating in excess of 30 percent for 
arteriosclerotic heart disease with history of mitral valve 
prolapse, status post coronary artery bypass.

4.  Entitlement to an initial disability rating in excess of 
20 percent segmental instability of L5 - S1 of the lumbar 
spine of ligamentous origin with associated chronic 
mechanical lower back pain. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1969 to April 1974, 
and from May 1978 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The Board remanded this matter for further 
development in December 1998 and July 2003.  

The issue concerning the veteran's increased rating claim for 
a heart disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent medical evidence of record 
demonstrating that the veteran has a current dental disorder 
characterized by broken teeth, or that he experienced a 
traumatic injury causing broken teeth while in service.  

2.	The evidence of record shows that a scar on the veteran's 
lower left extremity is approximately 11 square inches in 
size.  

3.	The competent medical evidence of record demonstrates that 
the veteran experiences moderate limitation of motion in his 
lower left extremity.    

4.	The record shows that the veteran's low back disorder is 
productive of subjective complaints of aches and pains, and 
moderate to mild limitation of motion.      


CONCLUSIONS OF LAW

1.	Dental trauma resulting in broken teeth was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 
(2005).  

2.	The criteria for a rating in excess of 10 percent for the 
veteran's lower left extremity scar with history of vein 
harvesting and ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.71a, 4.118, Diagnostic Codes 5271, 7801-7805 (2005).

3.	The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5295 (2003), Diagnostic Code 5237 (2005); 67 
Fed. Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-
51458 (August 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with copies of original 
rating decisions dated in November 1993, June 1994, February 
1995, August 1995, September 1999, March 2000, and June 2000.  
These decisions set forth the general requirements of then-
applicable law pertaining to service connection and increased 
ratings for the respective claims pending.  And these 
decisions set forth what evidence was necessary to 
substantiate the veteran's respective claims.  

These general notifications were reiterated in Statements of 
the Case dated in April 1995, September 1996, June 2000, 
December 2001, and April 2002.  And these general 
notifications were again reiterated in Supplemental 
Statements of the Case dated in April 1997, March 2000, 
February 2001, April 2002, and April 2005.  

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letter dated in January 2004.  See 38 U.S.C.A § 
5103(b) (West 2002) (providing in substance that after 
notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained VA 
and service medical records, as is detailed below.  VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A (d) (West 2002).  
The veteran was afforded several VA medical examinations 
conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claims.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claims, in light of the 
recent opinion of Pelegrini v. Principi, 18 Vet. App 112 
(2004).  In that decision, The United States Court of Appeals 
for Veteran Claims (Court) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ, or RO in this case) decision on a claim 
for VA benefits.  

In the present case, the veteran made his claims before 
issuance of the January 2004 letter from the RO.  Moreover, 
only after initial unfavorable rating decisions were rendered 
in this case, did the RO, in January 2004, provide notice to 
the claimant - in the form of a letter - regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant and what information and evidence 
will be obtained by VA.  Because the VCAA notice in this case 
was not provided to the veteran prior to the initial RO 
adjudications of the claims, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in January 2004 was 
not given prior to the first AOJ (RO) adjudications of the 
claims, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the February 2004 VCAA notice letter 
satisfied this "fourth element."  The Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  As described 
above, the RO advised him of this by way of the rating 
decision, the Statements of the Case, and the Supplemental 
Statements of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

I.	Entitlement to Service Connection for Dental Trauma.

A.  Background

In October 1998, the veteran claimed service connection for 
dental trauma.  He claimed that he experienced trauma to his 
teeth while in service.  He claimed that he "wore braces for 
almost 6 years, due to an accident."  Along with his claim, 
the veteran submitted service dental records reflecting 
dental treatment received in service.  These records show 
treatment that included annual examinations, extractions, 
toothaches, fillings, root canals, X-rays, cavities, bonding, 
jaw pain, crowns, and prescription of a night guard 
apparatus.  The records refer to a sick call appointment and 
an exam "type III" which noted a fractured cusp in August 
1986.  And records dated in January 1992 refer to fractured 
tooth syndrome.  But the records do not include a reference 
to traumatic injury.  

In his separation report of medical examination dated in 
March 1974, the veteran's mouth is noted as normal.  In the 
separation report of medical history also dated in March 
1974, the veteran indicated he had not experienced severe 
tooth or gum trouble.  The record does not contain separation 
reports of medical examination and history for the veteran's 
second tour of duty which ended in April 1993.  

In early 1977 the veteran filed service connection claims for 
his back, leg and hernia disorders.  Pursuant to these claims 
the veteran underwent medical examination in March of 1977.  
This report found the veteran's "teeth in good repair.  All 
present."  

The veteran again filed service connection claims just prior 
to his discharge from his second tour of active duty in April 
1993.  A service connection claim for dental trauma was not 
included among these claims.  But a December 1993 VA medical 
report discharge summary did note that "a few teeth were 
missing, but the remainder were in good repair."  

In his March 2001 notice of disagreement, the veteran stated 
that he broke several teeth as a result of a mechanical 
accident during his tour of duty in Turkey between 1980 and 
1982.  

In January 2002, the veteran submitted a detailed statement 
of his dental history along with his VA Form I-9.  In this 
statement, the veteran detailed treatment he received for 
wisdom teeth.  He stated that one particular night, within 
days of his surgery, he awoke choking and bleeding.  He 
stated the bleeding stemmed from a blood clot and a dry 
socket in his mouth.  He stated that he was rushed to an Air 
Force hospital and passed out during his dental examination.  

The veteran then stated that while stationed in Turkey around 
July 1982, he broke several teeth when a car jack flipped and 
struck him in the jaw.  He stated that he visited with a 
dental specialist who recommended detailed dental treatment; 
however, because the veteran was due to rotate back to the 
United States, his follow-up care was deferred until he 
reached his next duty station.  He then detailed treatment he 
received in the United States relating to root canals and 
tooth extractions.  He stated that, ultimately, he visited 
with a specialist who made molds and laid out a plan of 
action to restore the damage caused by the accident.  He 
stated that the broken teeth were ultimately capped.  

In the Board's July 2003 remand order, further inquiry of the 
veteran's dental condition was ordered.  In the subsequent VA 
compensation examination, the VA examiner reviewed the 
veteran's service dental records and noted in-service 
extraction of teeth numbered 1, 16, 17, 25, and 32.  The 
examiner noted in-service adjustment of tooth number 19.  The 
examiner noted that the veteran experienced bleeding in 
December 1970 related to a dry socket.  He noted current 
minimal gingivitis and periodontitis.  And he noted 
complaints of jaw pain in March 1993, and the subsequent 
prescription of a mouth guard.  

The examiner reported that "dental records reveal no reports 
of [the] injury or restoration of fractured teeth."  The 
examiner reported that a panoramic radiograph made in April 
2004 showed the veteran's teeth to be within normal limits.

The examiner diagnosed the veteran with myofascial pain 
dysfunction syndrome.  The examiner concluded that this 
problem is not likely to be related or caused by the 
veteran's undocumented hyperextension injury following 
extraction of his teeth numbers 1, 16, 17 and 32 in 1970.  
The examiner further stated that hyperextension injuries 
caused internal derangements of the temporomandibular joints.  
The examiner stated that the veteran suffers from a muscle 
problem related to bruxism.  

B.  Laws and Regulations 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection of dental conditions for treatment 
purposes requires a determination, when applicable, of 
whether the dental condition was due to combat or other 
service trauma, and whether the veteran had been a prisoner 
of war.  38 C.F.R. § 3.381(a) (2005).  Section 3.381 also 
provides that dental conditions could be service connected 
for treatment purposes if they were shown in service after a 
period of 180 days.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
if they are manifested after 180 days of service or are 
secondary to trauma, in accordance with 38 C.F.R. § 17.161 
(2005).  See also VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997).

C.  Analysis 

The veteran's specific claim is that, as a result of the 
accident he claims to have experienced in Turkey while on 
active duty, damaged teeth should be service connected.  
However, the evidence of record fails to show that the 
veteran now has broken teeth, or incurred such from a 
traumatic injury received during service.  

First, the May 2004 VA examination found that, though the 
veteran had several teeth extracted while on active duty, his 
teeth were largely normal - he found no evidence of broken 
teeth.  This finding comports with findings noted at the 
veteran's separation in April 1974, at a VA examination in 
March 1977, and, soon after his second separation from active 
duty, at a VA examination conducted in December 1993.  Though 
the record is clear that the veteran had received dental care 
in service, the record is clear that the veteran has no 
current evidence of broken teeth related to in-service 
trauma.  Regarding his claim, the record does not satisfy the 
first element of Pond therefore.  See 38 C.F.R. § 3.303(a); 
Pond, 12 Vet. App. at 346.  
  
The Board finds that the record does not satisfy the second 
and third elements of Pond either.  As to the second element, 
the record does not show that the veteran incurred dental 
trauma (or broken teeth from such) in service.  As the May 
2004 VA dental examiner noted, there is no medical evidence 
of record supporting the veteran's claim to dental trauma, 
diagnosis of such, or treatment for such.  See 38 C.F.R. § 
3.303(a); Pond, 12 Vet. App. at 346.  As to the third element 
of Pond, the record lacks medical evidence connecting current 
claimed residuals with an in-service injury.  See 38 C.F.R. § 
3.303(a); Pond, 12 Vet. App. at 346.  As such, the record 
fails to support the veteran's service connection claim for 
dental trauma.  

The Board notes that the veteran's service dental service 
records demonstrate that the veteran received extensive 
treatment for dental issues while on active duty.  But mere 
treatment in service, e.g., extracting teeth, abscesses etc., 
is not tantamount to dental trauma as this term is defined in 
38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See 
VAOPGCPREC 5-97.  The dental treatment received cannot be 
service connected for the purposes of compensation, 
therefore.  

As the preponderance of the evidence is against the veteran's 
service connection claim for dental trauma, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Parenthetically, the Board notes that the veteran is eligible 
for dental treatment under the 180-day rule of 38 C.F.R. § 
17.161.  The veteran entered active service in March 1969.  
The record demonstrates that he underwent substantial dental 
work beyond 180 days after he entered service.        



II.	Entitlement to an Initial Disability Rating in Excess of 
10 Percent for Tender Scar, Vein Harvesting and History 
of Ankle Sprain, Left Leg.

A.  Background

In December 1993, the veteran claimed service connection for 
an ankle scar and ankle sprain which he maintains resulted 
from VA medical treatment.  Specifically, during surgery in 
November 1993, VA medical personnel harvested veins from the 
veteran's lower left leg and grafted them onto the veteran's 
heart.  The harvested veins came from the medial side of the 
left lower leg, from the ankle to midway up the left thigh.  

The veteran claims that, since the surgery, he has 
experienced disabling pain in the scar that resulted from the 
surgery.  He also claims to experience chronic pain in his 
ankle as a result of an ankle sprain that was aggravated 
during the surgery.  The veteran maintains that six months of 
physical therapy received after surgery was of little 
benefit.  

In December 1993 the veteran underwent X-ray of his ankle.  
The examiner found no evidence of soft-tissue abnormality in 
the ankle region.  In January 1995, the veteran underwent VA 
examination of his scar.  The examiner found a 20-inch-long-
healed surgical scar.  The 10-inch portion of the medial side 
extending up to the lower portion of the knee was relatively 
nonsensitive; however, the examiner found that, above that 
area, the scar was wider, of a purplish red color, and was 
sensitive.  The examiner noted that the veteran had a TENS 
unit attached.  The examiner diagnosed the veteran with 
postoperative status venous harvesting from the left lower 
extremity with a chronic postoperative pain in the upper 
portion of the scar.  The examiner concluded that the 
postoperative scar pain, and left ankle disability that 
accompanied the pain, was related to the veteran's cardiac 
surgery.  

VA medical personnel again addressed the veteran's lower left 
extremity in an October 1998 VA neurology examination.  The 
examining neurologist found that the veteran's leg pain was 
related to the November 1993 bypass graft and venous harvest.  
The examiner stated that his impression has been that the 
problem stems from local entrapment episodes and that 
superficial nerves had been trapped and scarred from being 
harvested.  The examiner's impression was nerve entrapment 
and injury after venous harvest.  He stated that the patient 
needed additional treatment and that temporary relief from 
injections, which he had undergone in the past, had not 
proven successful.    

The veteran underwent additional VA examination of his ankle 
scar in March 1999.  The veteran reported shooting pain on 
touch on the scar at the mid calf.  The veteran stated that 
pain shoots down into his left great toe, which makes it hard 
for him to bend his left great toe when walking.  The veteran 
described his pain as moderate to severe.  He stated that he 
experienced decreased pain when sitting or when stretching 
out or straightening his knee.  The examiner reported the 
scar as tender to touch with positive Tinel's sign.  Based on 
examination results, and after reviewing the history of the 
veteran's lower left extremity disorder, the examiner stated 
that the veteran's pain is located in the scar at the medial 
left knee.

This examiner noted the previous diagnosis of nerve 
entrapment from venous harvest.  On physical examination the 
examiner noted the scar as 21 1/2 inches by a 1/2 inch at the 
maximum width.  The examiner noted a spot on the scar, 
located at the medial aspect of the knee, that was tender and 
sensitive along the distal half of the operative scar above 
the left ankle.  The examiner noted that the end of the lower 
pole of the scar has minimal swelling but that it didn't 
affect the left ankle because left ankle had no effusion.  
The examiner noted the scar was pink without ulceration, 
herniation, keloid formation, inflammation, depression, or 
elevation.  

The examiner noted the following range of motion for the left 
ankle - the veteran had 20 degrees of inversion, 10 degrees 
of eversion, 15 degrees of dorsiflexion beyond neutral, and 
30 degrees of plantar flexion beyond neutral.  The examiner 
found abnormal manual muscle testing in the left ankle where 
his anterior tibial, peroneal, and posterior tibialis muscles 
were grade 3+ throughout.  As a result, the examiner noted 
the impaired function of the distal left leg.  He noted that 
the left ankle had full range of passive motion.  But the 
examiner noted that, due to pain associated with the scar, 
the veteran had somewhat reduced motion during inactive 
motion.  

The examiner noted ankle jerks brisk and equal and that the 
veteran's calves were equal in circumference without motor 
function involvement.  The examiner noted that the veteran 
walked with a normal gait and with coordination.  The 
examiner diagnosed the veteran with tender scar along the 
saphenous vein harvest site at the medial left lower 
extremity saphenous cutaneous neuralgia.  

In a September 1999 rating decision, the RO service connected 
the neurological aspects of the veteran's injury under a 
separate rating code.  

In an April 2000 letter from the veteran, the veteran stated 
that he experiences daily pain and discomfort as a result of 
the scar and chronic leg sprain that resulted from the 
surgery.  

X-rays of the left ankle, conducted in December 2003, 
revealed the veteran's ankle to be within normal limits with 
no evidence of fracture or other bony abnormality.  

The RO service connected the veteran's left ankle disorders 
in a February 1995 rating decision.  The RO assigned a 
10 percent disability evaluation from December 1993, the date 
of the original claim.  The RO continued this rating in an 
April 1995 Statement of the Case and in three Supplemental 
Statements of the Case.  In its decision making on this 
matter, the RO has relied on a hyphenated rating under 
Diagnostic Code 5271, which addresses ankle disorders, and 
Diagnostic Code 7805, which addresses disorders of the skin.    

B.  Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities, and provide for various disability evaluations 
depending on the severity of the disorder.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

Diagnostic Code 5271 addresses limitation of motion of the 
ankle.  Under this provision, a 20 percent evaluation is 
warranted for marked limitation of motion, while a 10 percent 
evaluation is warranted for moderate limitation of motion.  

Diagnostic Codes 7801 to 7805 address disorders of the skin, 
particularly scars.  Effective August 30, 2002, the 
regulations pertaining to the rating of skin disorders were 
revised.  As the veteran filed his claim in December 1993, 
both the old and new regulations apply to this matter.  The 
Board will apply whichever version produces the most 
beneficial evaluation for the veteran.  Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran generally applies).

Based on the facts as outlined above, it is clear that the 
veteran has a deep scar.  The Board will therefore not 
address provisions of Diagnostic Codes 7801 to 7805 that 
address superficial scars (i.e., Diagnostic Codes 7803 and 
7804 under the old regulations, and Diagnostic Codes 7802 to 
7804 under the new regulations).  Moreover, as the veteran 
has already been granted a 10 percent disability evaluation, 
the Board will not address those provisions that do not 
authorize disability evaluations above 10 percent (i.e., 
Diagnostic Codes 7802 to 7804 under the old regulations and 
Diagnostic Codes 7802 to 7804 under the new regulations).       

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7801 authorized a 20 percent evaluation 
where third degree burns affected an area of the skin 
exceeding 12 square inches.  Thirty and 40 percent 
evaluations were authorized for larger scars.  Diagnostic 
Codes 7802 through 7804 only authorized 10 percent 
evaluations for such disorders as, respectively, second-
degree burns, poorly nourished scars with ulceration, and 
tender and painful scars.  Under DC 7805, other scars were to 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118 (2002).

According to the revised Rating Schedule, a 20 percent 
evaluation is due under DC 7801 where a scar (if not on the 
head, face, or neck) is deep or limits motion, and is at 
least 12 square inches in size.  Thirty and 40 percent 
evaluations are authorized for larger scars.  Under DCs 7802 
through 7804, only 10 percent evaluations are warranted for 
such disorders as superficial scars, and scars that are 
unstable or painful on examination.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  And, as with the older 
version of the law, under DC 7805, other scars are to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118 (2005).

Finally, as this claim involves the veteran's ankle, the 
Board must assess in its analysis 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The U.S. Court of Appeals for Veterans Claims has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca, 8 Vet. App. at 202.  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
did not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  

C.  Analysis

The Board has carefully analyzed the evidence of record.  As 
that portion of the scar above the knee has already been 
service connected in a separate rating decision under another 
diagnostic code, the Board will focus its analysis on the 
scar and the sprain in the ankle region.

It is clear that the veteran has a deep scar running from his 
ankle to his middle thigh.  It is clear that this scar causes 
him moderate limitation of motion.  And it is clear that the 
scar causes him pain.  However, the evidence of record does 
not warrant an evaluation in excess of 10 percent.  

Since filing his claim in December 1993, the veteran has 
undergone four VA compensation examinations, and two x-ray 
examinations.  A December 1993 x-ray found the veteran's left 
ankle to be normal.  A December 2003 x-ray likewise found the 
veteran's ankle to be normal.  The January 1995 compensation 
examiner found the lower portion of the scar stable and 
nonsensitive.  The  October 1998 examiner focused his 
attention on the more troublesome aspect of the veteran's 
scar, above the veteran's knee (separately rated elsewhere).  
And though the March 1999 examiner likewise focused 
assessment on the neurological manifestations of the disorder 
on the upper end of the scar, he did report the veteran's 
ankle range of motion.  This examiner noted the size of the 
scar as approximately 11 square inches.  And the examiner 
noted the minimal swelling and absence of effusion in the 
left ankle, and the stability of the scar on the lower 
portion of the leg.  

The March 1999 examiner did note the veteran's reduced motion 
during inactive motion as a result of pain.  However, the 
examiner noted the substantial range of motion in the ankle, 
and observed the veteran's ability to walk normally and in a 
coordinated fashion.

Based on this evidence, the Board finds that, as the veteran 
does not have a third-degree burn, the old version of 
Diagnostic Code 7801 does not apply here.  The Board also 
finds that, as the size of his scar is approximately 11 
square inches, a rating in excess of 10 percent is not 
warranted under the new version of Diagnostic Code 7801.  And 
as the veteran's range of motion is only moderately impaired, 
an increased rating is not warranted under the old or new 
versions of Diagnostic Codes 7805-5271 either.         

Moreover, the Board finds an increased rating based on the 
evidence of pain on motion unwarranted here.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca, 8 Vet. App. at 202.  In 
short, as the March 1999 VA examiner noted, the veteran's 
limitation of motion stems not from the veteran's ankle, but 
rather from his scar.  And Diagnostic Code 5271, in 
addressing limitation of motion, already provides for the 
moderate amount of limitation that results from the pain that 
was noted to limit function.  Important in the Board's 
determination on this matter is the examiner's finding that 
the veteran ambulates normally without incoordination.  And 
that he has substantial, albeit moderately limited, range of 
motion in the ankle region of his left leg.    

The Board finds staged and extraschedular ratings unwarranted 
here as well.  

First, there is no medical evidence of record showing that 
since December 14, 1993 - the effective date of the service 
connection grant - the veteran has experienced marked 
limitation of motion in his ankle, or has had a scar 12 
square inches or larger.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As such, an increased evaluation for any 
period since then is not warranted.  Second, there is no 
medical evidence of record that the veteran's ankle/skin 
disorder causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Hence, the competent evidence of record indicates that the 
veteran's lower leg scar is not productive of symptoms that 
warrant a disability evaluation over 10 percent.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim for an increased 
evaluation.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Entitlement to an Initial Disability Rating in Excess 
of 20 Percent, Segmental Instability of L5 - S1 of the Lumbar 
Spine of Ligamentous Origin with Associated Chronic 
Mechanical Lower Back Pain.

A.  Background

Service medical records show that the veteran was treated for 
back injuries while on active duty.  He claims his back 
injuries were caused by carrying heavy materials and falling 
from telephone poles.  He also described intense back spasms 
and pains he experienced in service.      

The RO service connected the veteran's back disorder in a 
March 2000 rating decision, at 20 percent disabling with an 
effective date of May 1, 1993.  The veteran filed a notice of 
disagreement with the rating in a VA Form I-9, dated in 
August 2000.  In a February 2001 Supplemental Statement of 
the Case, the RO continued the 20 percent disability 
evaluation.    

The evidence regarding the veteran's low back disorder 
consists of the following:  

At a personal RO hearing held in January 1997, the veteran 
described injury he sustained to his back while serving on 
active duty.  He stated that VA personnel diagnosed him with 
chronic back strain and prescribed him Nargesic and Naprosyn.  

VA clinical records dated in 1995, 1996 and 1997 reflect the 
veteran's complaints of low back pain.  The veteran underwent 
lumbar spine X-ray examination in July 1995.  The examination 
results reported a normal lumbar spine.  The examiner noted 
that a questionable spondylolysis was noted in 1993, but the 
examiner noted that he saw no evidence of this on the current 
X-ray films.  X-ray evidence dated in August and October 1996 
showed normal alignment of the veteran's lumbar spine and 
very mild disc space narrowing at the L1 to L2 interspace.  
The examiner's impression was very mild degenerative disc 
changes at L1-L2.  This examiner recommended that, if there 
is further concern about possible disease, magnetic resonance 
imaging (MRI) be conducted.  In July 1997, the veteran 
underwent MRI.  The examiner reported that current images 
demonstrated unremarkable lumbar vertebral column alignment.  
But the examiner noted disc space narrowing and desiccation 
at L1 to 2, L3 to 4 and L4 to 5.  The MRI also showed disc 
bulge between L1 and L2 and L4 and L5 without focal 
herniation.  

The veteran underwent VA compensation examination for his low 
back in April 1999.  The examiner noted that the veteran had 
had spinal injections in the past.  But he noted that the 
veteran had not undergone surgery for his low back, nor had 
he undergone manipulation for his low back.  The examiner 
noted the veteran's lumbar spine motion as follows:  
54 degrees of flexion, 25 degrees' extension, 25 degrees' 
right and left lateroflexion and 40 degrees' right and left 
rotation.  The examiner noted that the veteran had a painful 
arc predominantly on spinal extension from the neutral.  
Lordosis during standing was 26 degrees in the lumbar spine.  
Kyphosis was 34 degrees.  The veteran reported pain across 
the entire low back but it did not radiate into his buttocks 
or legs.  Prone relaxed palpation of his lumbar spine 
revealed increased tenderness at localized spot at L5 to S1 
junction.  But the veteran had a positive Larsen test at L5 
to S1.  The examiner's impressions were spondylolysis or 
spondylolisthesis of L5 to S1.  

In an addendum opinion to the April 1999 low back 
examination, the examiner noted that he had reviewed X-ray 
evidence of the low back.  He concluded that, contrary to his 
earlier impressions, the veteran did not have 
spondylolisthesis and spondylolysis.  His final diagnosis was 
segmental instability of L5 to S1 of the lumbar spine, of 
ligamentous origin, with associated chronic mechanical lower 
back pain.  

The medical records reflecting the veteran's hospitalization 
between June 30, 2000, and July 3, 2000, during which time 
the veteran was treated for his heart disorder, do not 
reflect complaints or treatment for the veteran's low back.  
But a June 2003 VA clinical note reports the veteran's 
complaints of back aches.  

In a February 2005 heart examination, the veteran denied any 
back pain.  



B.  Laws and Regulations 

As noted previously, ratings for service-connected 
disabilities are determined by comparing the symptoms the 
veteran is presently experiencing with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based as far 
as practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's back disorder is rated as 20 percent disabling 
under Diagnostic Code 5295, which addresses lumbosacral 
strain.  The Board notes that x-ray evidence from August and 
October 1996, in addition to MRI from July 1997, indicated 
that the veteran has disc space narrowing in his lower spine 
as well.  However, there have been no competent medical 
findings that the veteran has degenerative disc or joint 
disease.  In fact, the April 1999 VA compensation examiner 
diagnosed the veteran with segmental instability of the 
lumbar spine with pain, of ligamentous origin, without noting 
evidence of arthritis.  

As such, the Board will base its analysis on evidence and 
findings of the veteran's lumbosacral strain.  In other 
words, the Board will not address intervertebral disc or 
joint disease in its decision - there have been no findings 
of such disorders, there has been no evidence of neurological 
manifestations in the record, and the RO has not service 
connected these disorders.    

Pursuant to Diagnostic Code 5295 under 38 C.F.R. § 4.71a 
(2003), a 20 percent evaluation was warranted for lumbosacral 
strain manifested by muscle spasm on extreme forward bending 
and a loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was warranted for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
DC 5295.

VA has amended its Schedule for Rating Disabilities, 38 
C.F.R. Part 4, by revising the regulatory criteria for rating 
disabilities of the spine, which affect ratings for 
lumbosacral strain.  The revised rating criteria became 
effective September 26, 2003.  68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  The Board is therefore required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's low back strain is warranted.  The 
effective date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  

The RO considered the new criteria in evaluating the 
veteran's low back strain in an April 2005 Supplemental 
Statement of the Case, wherein the regulatory changes were 
set forth in full for the veteran.  Accordingly, the Board 
will consider both sets of criteria in evaluating the 
veteran's low back strain.  

The new regulations provide the following rating criteria: A 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71 (2003).

The revised rating criteria also provide the following under 
Note (2) and Plate V.  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, as noted earlier, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain and/or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  38 C.F.R. §§ 4.40, 4.45 and 4.59; see also 
DeLuca, 8 Vet. App. at 204-08.  

C.  Analysis

Applying the former criteria of DC 5295 to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an evaluation in excess of 20 percent.  The only 
clinical evidence during the pendency of this appeal 
addressing limitation of motion is found in the April 1999 VA 
compensation examination.  This examination found the veteran 
with moderate limitation in forward flexion, but mild 
limitation in extension, lateral flexion, and in rotation.  
This examiner found the veteran with a combined 210 degrees 
in motion, which, though less than the normal 240 degrees in 
motion, is not contemplated under the code as severe or 
marked limitation of motion.  38 C.F.R. § 4.71a, DC 5295.   

Moreover, there has been no evidence of severe lumbosacral 
sprain during the pendency of the appeal.  The record is 
clear that the veteran has been limited in his mobility as a 
result of his ankle and heart disorders.  But there has been 
no evidence showing that the back disorder severely limits 
his motion.  In fact, but for complaints of back aches in 
June 2003, there has been little to no evidence of back 
disorder since the veteran's April 1999 examination.  This is 
so despite the voluminous medical evidence of record 
demonstrating VA medical treatment of the veteran for his 
several disabilities.  In fact, the veteran denied back 
problems in a February 2005 heart examination.  And there is 
no evidence of record of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, or loss of 
lateral motion due to osteo-arthritic changes.  See 38 C.F.R. 
§ 4.71a, DC 5295.

Accordingly, DC 5295 provides no basis for an evaluation in 
excess of 20 percent since May 1993.  38 C.F.R. § 4.71a, DC 
5292 (2003). 

As for the new rating criteria, the Board finds no basis for 
an increased rating here either.  Under the criteria, a 
rating in excess of 20 percent is warranted for low back 
strain where there is evidence of ankylosis, or where there 
is evidence of limited forward flexion of the thorocolumbar 
spine to 30 degrees.  As there is no evidence of either here, 
(the veteran can bend forward to 55 degrees) a rating in 
excess of 20 percent is unwarranted under the new criteria as 
well.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  
In this regard, the Board finds persuasive that the revised 
Schedule provides that a 20 percent evaluation is appropriate 
where the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  The veteran's combined 
range of motion is 210 degrees - well above that noted as 
appropriate for a 20 percent evaluation.  

In addition, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain to warrant an 
evaluation in excess of 20 percent.  The Board has considered 
the veteran's hearing testimony and letters to the RO 
concerning his complaints of low back pain and discomfort.  
However, the veteran's subjective complaints of pain are 
inconsistent with the clinical findings during examination.  
As noted, for example, the veteran's lumbosacral spine 
demonstrated range of motion amounting to 210 degrees in 
April 1999.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 have been considered as mandated by DeLuca, 8 Vet. 
App. at 204-07; however, these provisions do not apply in the 
absence of relevant objective findings. 

The Board finds staged and extraschedular ratings unwarranted 
here as well.  

First, there is no medical evidence of record showing that, 
since the effective date of the service connection grant (May 
1, 1993), the veteran has experienced symptoms warranting a 
rating in excess of 20 percent.  As such, an increased 
evaluation for any period since then is not warranted.  
Fenderson, 12 Vet. App. at 126.  Second, there is no medical 
evidence of record that the veteran's low back disorder 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell, 9 Vet. App. at 338-
39; Floyd, 9 Vet. App. at 88, 96.

Hence, the competent evidence of record indicates that the 
veteran's low back disorder is not productive of symptoms 
that would warrant a disability evaluation over 20 percent.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49.


ORDER

Entitlement to service connection for dental trauma is 
denied. 

Entitlement to an initial disability rating in excess of 
10 percent for tender scar, vein harvesting and history of 
ankle sprain left leg, is denied. 

Entitlement to an initial disability rating in excess of 
20 percent, segmental instability of L5 - S1 of the lumbar 
spine of ligamentous origin with associated chronic 
mechanical lower back pain, is denied. 


REMAND

The veteran is seeking an increased rating for his heart 
disorder.  The record indicates that the veteran has not 
undergone VA compensation examination of his heart disorder 
since March 1999.  

Accordingly, this case is remanded for the following actions:  

1.  The RO should arrange for the veteran 
to undergo  VA examination to determine 
the severity of his service-connected 
cardiovascular disorders.  All tests 
deemed necessary should be performed.  
The claims folder is to be made available 
to the examiner in conjunction with the 
examination.    

6.  Then, the RO should readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with 
an SSOC and the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                      
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


